internal_revenue_service number release date index no department of the treasury washington dc person to contact telephone number refer reply to cc ita - plr-117367-02 date date legend b c d dear this letter is in response to your request for a private_letter_ruling requesting permission to revoke an election out of the installment_method for the sale of certain stock under sec_453 of the internal_revenue_code and sec_15a_453-1 of the temporary income_tax regulations in year b you and your spouse sold certain stock to an unrelated third party under a note that required the principal_amount to be paid in year d through inadvertence the entire gain on the sale of the stock was reported on your year b income_tax return that was prepared by your accountant in year c you first became aware of the error you subsequently requested this ruling sec_453 provides that income from an installment_sale shall be taken into account under the installment_method sec_453 provides that sec_453 shall not apply to any sale if the taxpayer elects not to have sec_453 apply to the sale sec_453 provides that except as otherwise provided by regulations an election under sec_453 with respect to a sale may be made only on or before the due_date prescribed by law including extensions for filing the taxpayer’s return for the taxable_year in which the sale occurs such an election shall be made in the manner prescribed by the regulations plr-117367-02 sec_453 provides that an election under sec_453 with respect to any sale may be revoked only with consent of the secretary sec_15a_453-1 states the general_rule that an election out of the installment_method is irrevocable an election may be revoked only with consent of the internal_revenue_service a revocation will not be permitted when one of its purposes is the avoidance of federal taxes or when the taxable_year in which any payment was received is closed in this case the information submitted indicates that your desire to revoke your election out of the installment_method is due to inadvertence rather than hindsight or a purpose of avoiding federal taxes accordingly based on the information submitted you may revoke your election out of the installment_method of reporting under sec_453 in accordance with a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 of the internal_revenue_code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely michael j montemurro senior technician reviewer office of associate chief_counsel income_tax accounting enclosures copy for sec_6110 purposes cc
